DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 1-28 and 30.
Applicant’s arguments, see page 4 of the Remarks, filed October 25, 2021, with respect to the drawing objection have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 5 of the Remarks, filed October 25, 2021, with respect to the claim objection of claim 16 have been fully considered and are persuasive.  The claim objection of claim 16 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 5 of the Remarks, filed October 25, 2021, with respect to the 35 U.S.C. 112 (b) rejection of claims 16-30 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 16-30 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 5 of the Remarks, filed October 25, 2021, with respect to the 35 U.S.C. 103 rejection of claims 16-28 and 30 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 16-28 and 30 has been withdrawn. 
Applicant’s arguments in view of the terminal disclaimers, see pages 5-6 of the Remarks, filed October 25, 2021, with respect to the double patenting rejections of claim 1 have been fully considered and are persuasive.  The double patenting rejections of claim 1 has been withdrawn. 

EXAMINER’S AMENDMENT

The application has been amended as follows: 
In claim 29:
	Line 29, “the unlocking lever” is amended to –the locking lever—
	Line 43, “the actuator” is amended to –the locking lever—
	Line 44, “the actuator” is amended to –the locking lever—
	Line 46, “a first valve shutter(s)” is amended to –a first valve shutter—

	In the substitute specification submitted April 2, 2020:
Page 10, Lines 28 and 31, “actuator 9” is amended to –locking lever 9—		
Page 12, Lines 13 and 25, “locking 9 lever 9” is amended to –locking lever 9—
		Page 12, Line 29, “actuator 9” is amended to –locking lever 9—
Page 14, Line 10, “actuator 9” is amended to –locking lever 9—
Page 14, Line 8, “unlocking lever 9” is amended to –locking lever 9--

REASONS FOR ALLOWANCE
Claim 29 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Bendazzoli (EP 3062005 A1) in view of Pearson (US 1944456 A) in further view of Ibanez (FR 2790299 A3).
Regarding Claim 29:
Bendazzoli discloses a valve for a pressurized fluid that has:

a downstream end (19, Figure 1) configured to be placed in communication with a user of fluid (Paragraph [0013]), 
the circuit comprising one or more valve shutter(s) (7 and 10, Figure 2, the two shutter elements are the collection of valve shutters) comprising at least one shutoff valve shutter allowing the circuit to be closed or opened (Paragraphs [0018-0019]), 
the valve (13, Figure 1) comprising a control lever (1, Figure 1) controlling the one or more valve shutter(s), comprising an end for grasping (Paragraph [0016]), 
the control lever (1, Figure 1) being mounted with the ability to rotate on the valve (Paragraph [0016], the control lever rotates) between a rest position in which the control lever is positioned along or facing the front face of the body of the valve (See Annotated Figure 2 below) and in which the one or more valve shutter(s) is placed in a position in which the circuit is closed (Figure 2, the valve is closed and the control lever is in the rest position), and an active position in which the control lever (1, Figure 1) is away from the body (16, Figure 2) of the valve (13, Figure 2) and actuates the one or more valve shutter(s) into a position in which the circuit is open (Figure 3, the valve is open), and
wherein the two shutoff valve shutters (7 and 10, Figure 2) are controlled by at least one same mobile pushrod (5, Figure 2 and Paragraphs [0034] as well as [0042-0043]) controlled by the control lever (1, Figure 2).

	Pearson teaches a valve construction that has:
An active position in which the control lever (33, Figure 1) actuates the one or more valve shutter(s) (17, Figure 5) into a position in which the circuit is open with a first bore section (See Annotated Figure 5 below), 
the valve (10, Figure 1) comprising a locking mechanism (34 and 27, Figure 1) locking the control lever in the rest position (Page 2, Lines 6-10), 
the locking mechanism comprising a locking lever (34, Figure 1) equipped with an end for grasping (Page 2, Lines 1-3 and Figure 1, the locking lever has a handle for grasping), 
the locking lever (34 and 27, Figure 1) being able to move in rotation on the valve between a locked first position (Page 2, Lines 1-3) and an unlocked second position (Figure 3, the locking lever is in an unlocked position), 
in the first position (Page 2, Lines 6-10), the locking lever (34 and 27, Figure 1) being positioned along the front face of the body (Figure 1, the locking lever is positioned adjacent to the valve on the front of the valve) of the valve (10, Figure 1) and locking the control lever thereby preventing movement from the rest position toward the active position (Page 2, Lines 6-10), 
when the locking lever (34 and 27, Figure 1) is in the first position and at the same time the control lever is in the rest position (Figure 1, the locking lever (34 and 27) is in the first position and the control lever (33) is in the rest position), the terminal ends for grasping of the control lever and of the locking lever being positioned adjacently along the front face (Figure 1, the terminal ends of the control lever (33) and locking lever (34 and 27) are positioned adjacent to the front face of the body) of the body of the valve (10, Figure 1), and

It would have been obvious to a person having ordinary skill in the art to modify Bendazzoli to include a first bore section, a valve comprising a locking mechanism locking the control lever, a first position, an unlocked second position, the terminal ends for grasping of the control lever and of the locking lever being positioned adjacently along or facing the front face of the body of the valve, and the locking lever actuates the collection of valve shutter(s) into a position in which the circuit is open with a second bore section, the second bore section being different from the first bore section as taught by Pearson with the motivation to prevent possible gas leakage. 
	
	Ibanez teaches a valve that has:
In the second position, the locking lever (18”, Figure 2) being further away from the body (2, Figure 2) of the valve (Page 2, Lines 47-51)and allowing the control lever (6, Figure 2) to move from the rest position toward the active position (Page 1, Lines 34-37 to Page 2, Lines 38-40), 
the terminal ends for grasping of the control lever (6, Figure 2) and of the locking lever (18”, Figure 2) being positioned adjacently along the front face (Figure 2, the terminal ends for grasping are adjacent to the front face),
when the locking lever (18”, Figure 2) is it is in the first position 2Attomney Docket No 201 8P00424 and at the same time the control lever (6, Figure 2) is in the rest position (Figure 2, the locking lever is in its first position and the control lever is in the rest position), the ends for grasping of the control lever 
the end for grasping of the locking lever (18”, Figure 2) being set back in the rearward direction by a determined separation (See Annotated Figure 2 below) with respect to the end for grasping of the control lever (6, Figure 2), and 
when the locking lever is moved into the second position (Page 2, Lines 71-79), 
the end for grasping comes to the same level as the end for grasping of the control lever in the front/rear direction, wherein, in the unlocked second position (Page 1, Lines 34-37 to Page 2, Lines 38-40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bendazzoli and Pearson to include in the second position, the locking lever being further away from the body of the valve and allowing the control lever to move from the rest position toward the active position, the terminal ends for grasping the control lever and locking lever are positioned adjacently along the front face, when the locking lever and control lever grasping ends are offset and have a determined separation, and when the locking lever is moved into the second position, the end for grasping comes to the same level as the end for grasping of the control lever in the front/rear direction, wherein, in the unlocked second position as taught by Ibanez with the motivation to lock the shutter valve in an open or closed position. 

	The prior art fails, does not make obvious, or disclose:
Wherein movement of the actuator from the locked first position toward the unlocked second position moves the pushrod over a first travel that actuates the opening of a first valve 

The description of the valve for pressureized fluid, a body, a circuit, a control lever, one or more valve shutter(s), a locking mechanism, a locking lever, a first position, a second positon, a fist bore and a second bore of amended claim 29, in context of the present application and all other limitations of claim 29 defines a configuration that is not anticipated and not obvious over the prior art of record. 
Pearson, Figure 5
(Annotated by Examiner)

    PNG
    media_image1.png
    734
    730
    media_image1.png
    Greyscale


(Annotated by Examiner)

    PNG
    media_image2.png
    583
    733
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pisot (US 2014/0048169 A1) teaches a valve for pressurized fluid that has a pressurized fluid reservoir, a valve, a body, a control lever, and a shutter. 
Lang (US 8056580 B2) teaches a fluid control valve that has a pressurized fluid reservoir, a valve, a body, a control lever, and a shutter. 

Daicho (US 5738145 A) teaches a valve for gas cylinder that has a pressurized fluid reservoir, a valve, a control lever, and a body. 
Gotch (US 9097622 B2) teaches a process interface valve assembly that has a pressurized fluid reservoir, a valve, a control lever, a locking lever, a first bore, a second bore, and a body. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/               Examiner, Art Unit 3753                                                                                                                                                                                         
/Timothy P. Kelly/               Primary Examiner, Art Unit 3753